Motion for leave to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file six copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the February Term, beginning January 30, 1961. The appeal is ordered on the calendar for said term. Motion for assignment of counsel granted. Anthony F. Marra, Esquire, 100 Centre St., New York 13, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.